Field, J.
The question of law raised by these exceptions seems to be whether, if the plaintiff, as an attorney at law, rendered services to the defendant in Massachusetts in procuring a pension for her from the United States, and if he was not known or recognized by the commissioner of pensions as a pension agent, and had in no way connected himself with the pension office, the amount of his fees for such services is to be determined by the statutes of the United States, or by what a jury may think they were reasonably worth.
The statute of the United States in force when the services were rendered was either the U. S. St. of June 20,1878, 20 U. S. Sts. at Large, 243, or the U. S. St. of July 4, 1884, 23 U. S. Sts. at Large, 98. The latter statute, in § 4, makes it an offence punishable by fine or imprisonment, or both, for “ any agent or attorney or other person instrumental in prosecuting any claim for pension ” directly or indirectly to demand or receive “ any greater compensation for his services or instrumentality in prosecuting a claim for pension . . . than is herein provided ”; and the provision of the statute for compensation is, “ In all cases where application is made for pension, . . . and no agreement is filed with the commissioner as herein provided, the fee shall be ten dollars and no more.” The former statute is, “ It shall be unlawful for any attorney, agent or other person to demand or receive for his services in a pension case a greater sum than ten dollars.”
It is plain that these statutes are not limited to persons who are recognized or known to the commissioner of pensions as attorneys or agents of applicants for pensions. If the plaintiff’s services were such as these statutes were intended to provide for, they determine the amount of the compensation he is entitled to receive. Wolcott v. Frissell, 134 Mass. 1.

Exceptions overruled.